C. A. 3d Cir. Certiorari granted limited to the following questions:
*1057“1. Did the Court of Appeals err in upholding the constitutionality of the following provisions of the Pennsylvania Abortion Control Act:
“a. 18 Pa. Cons. Stat. §3208 (1990) (definition of medical emergency)
“b. 18 Pa. Cons. Stat. §3205 (1990) (informed consent)
“c. 18 Pa. Cons. Stat. §3206 (1990) (parental consent)
“d. 18 Pa. Cons. Stat. §§3207 and 3214 (1990) (reporting requirements)?
“2. Did the Court of Appeals err in holding 18 Pa. Cons. Stat. §3209 (1990) (spousal notice) unconstitutional?” Cases consolidated and a total of one hour allotted for oral argument. Reported below: 947 F. 2d 682.